Title: To Alexander Hamilton from Otho H. Williams, 26 January 1791
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, January 26, 1791. “… there is an expedient (which I have some reason to suspect has been practised in this District) to elude the necessity of navigating ships by Masters Citizens of the United States, in order to entitle them to the privileges of American Bottoms, against which I do not discover any provision. It is thus. A Citizen, Owner of a ship, has her registered in due form, himself Master. The ship is cleared out in his own name, but is navigated during her Voyage by the Mate who may be not a citizen of the United States; The nominal Master remains on shore until the ship returns into Port, when he reassumes the Command, and reports her arrival &c &c. In this case I discover no penalty.…”
